Citation Nr: 1723750	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-05 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge during a February 2017 hearing.  A transcript of that hearing is of record.


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level I in the left ear and Level I in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


The Veteran contends that his service-connected hearing loss is more disabling than reflected by his current noncompensable rating.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results under Diagnostic Code (DC) 6100 for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral, and that numeral will be elevated to the next higher numeral. 

The Veteran was afforded VA audiological examinations in May 2010 and April 2016.  The effective date of the grant of service connection for bilateral hearing loss is January 25, 2010.  The results were as follows:

May 2010 VA examination:

	HERTZ	RIGHT	LEFT
	500		10		10	
	1000		15		15	
	2000		20		55	
	3000		45		50	
	4000		45		60

The May 2010 VA examination report revealed a speech recognition score of 96 in the right ear and 96 in the left ear.  Puretone audiometry testing found that the average puretone threshold was 31 decibels for the right ear and 45 decibels for the left ear.

April 2016 VA examination:

	HERTZ	RIGHT	LEFT
	500		05		10	
	1000		15		20	
	2000		15		60	
	3000		40		50	
	4000		40		65

The April 2016 VA examination report revealed a speech recognition score of 92 in the right ear and 92 in the left ear.  Puretone audiometry testing found that the average puretone threshold was 28 decibels for the right ear and 49 decibels for the left ear.

The results of the Veteran's May 2010 audiogram reveal no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.

The results of the Veteran's April 2016 audiogram reveal no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiogram test results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service-connected ear, or (2) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  38 C.F.R. § 4.86.  Therefore, the Veteran was not entitled to consideration for exceptional patterns of hearing impairment in any ear.

The Board finds the VA examiners' opinions highly probative to the question at hand.  The examiners were audiologists and possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The VA examiners conducted the audiological evaluation in compliance with the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations.  In particular, the Board notes that the VA audiological examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss, described in his written submissions, VA examinations, and testimony before the Board.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, as previously noted, the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent audiological evaluations of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss. 


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


